 



EXHIBIT 10.38
TANDY BRANDS ACCESSORIES, INC.
FISCAL 2008 COMPENSATION SUMMARIES
On June 6, 2007 the Board of Directors (the “Board”) of Tandy Brands
Accessories, Inc. (the “Company”), upon the recommendation of the Compensation
Committee, determined the base salaries for fiscal 2008 for the Company’s named
executive officers. The Board also determined to not grant any equity
compensation awards to such officers based on the Company’s performance for
fiscal 2007.
The Board also approved the annual cash compensation for nonemployee directors
for fiscal 2008.
FISCAL 2008 NAMED EXECUTIVE OFFICER COMPENSATION SUMMARY

                                      Shares of   Shares     Base   Restricted  
Underlying     Salary   Stock   Stock Options Named Executive Officer   ($)  
(#) *   (#) *
J.S.B. Jenkins, President and Chief Executive Officer
  $ 508,800       —       —  
Mark J. Flaherty, Chief Financial Officer, Treasurer and Assistant Secretary
  $ 210,000       —       —  
David Lawhon, Vice President of Operations
  $ 190,000       —       —  
Jane A. Batts, President — Women’s Division
  $ 210,000       —       —  
Morris D. Mitchell, President — Men’s Division
  $ 220,500       —       —  

 

*   — All equity grants are based on the Company’s financial performance for the
prior fiscal year.

FISCAL 2008 NONEMPLOYEE DIRECTOR COMPENSATION SUMMARY

                                              Shares of   Shares            
Board and Committee       Restricted   Underlying Annual Retainer          
Meeting Fees       Stock   Stock Options ($)           ($)       (#) **   (#)
Board Member
(other than the
Chairman of the Board)
  $ 25,000     Audit Committee
$2,000 per meeting   Continuing Board Member

New Board Member   3,000

4,060   —

—
 
                       
Audit Committee
Chairperson
  $ 7,500     Board and Other
Committees
$1,500 per meeting   Chairman of the Board

New Chairman of the Board   4,200

N/A   —

—
 
                       
Other Committee
Chairpersons
  $ 5,000                  
 
                       
Chairman of the Board
  $ 53,000                  

 

**   — Awards pursuant to the Tandy Brands Accessories, Inc. 2002 Omnibus Plan
as amended June 6, 2007.

 